Exhibit 10.05a

AMENDMENT TO THE

MONRO MUFFLER BRAKE, INC. PROFIT SHARING PLAN (“PLAN”)

Pursuant to the provisions of Article XIV of the Plan, the Plan is hereby
amended, effective April 1, 2013, by deleting Section VI.A.2 and substituting
the following in its place:

 

  2. Participants shall be permitted to terminate their Elective Deferrals at
any time upon proper and timely notice to the Employer. Modifications and
reinstatement of Participants’ Elective Deferrals will become effective as soon
as administratively feasible on a prospective basis as provided for below:

 

Modifications

  

Reinstatement

  

Method

¨    ¨    On a daily basis. ¨    ¨    Upon              days notice to the Plan
Administrator. ¨    ¨    On the first day of each quarter. x    x    On the
first day of the next month. ¨    ¨    The beginning of the next payroll period.
¨    ¨    On the first day of the next semi-annual period. ¨    ¨    On the
first day of the next Plan Year.

IN WITNESS WHEREOF, this Amendment was executed on the 24th day of May, 2013.

 

Monro Muffler Brake, Inc. /s/ Catherine D’Amico

 

Executive Vice President and Chief Executive Officer